DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-10 are objected to because of the following informalities:
Claim 1 recites limitations “the shortest distance” (lines 12-13 and 19-20) that lack explicit antecedent basis in the claim. The claim 1 should be amended to recite “a shortest distance” instead of the “the shortest distance”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites limitation “the profile” (line 14) that lacks antecedent basis in the claim, and it is unclear which particular profile applicant is referring to.
Claim 11 recites limitation “the geometric center” (line 15) that lacks antecedent basis in the claim, and it is unclear which particular geometric center applicant is referring to. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-12, 14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0110042 to Saito et al. (hereinafter Saito) in view of Kotani (US 2013/0075752). 
With respect to Claim 1, Saito discloses a semiconductor device (e.g., high electron mobility transistor (HEMT)) (Saito, Fig. 8, ¶0008-¶0016, ¶0035-¶0046, ¶0071-¶0072), comprising:
       a channel layer (1) (Saito, Fig. 8, ¶0035, ¶0071);
       a barrier layer (2) (Saito, Fig. 8, ¶0035, ¶0040, ¶0071), positioned above the channel layer (1), the barrier layer (2) and the channel layer (1) being configured to form two-dimensional electron gas (2DEG), and the two- dimensional electron gas being formed in the channel layer along an interface between the channel layer (1) and the barrier layer (2) (Saito, Fig. 8, ¶0040);
       a source contact (5) (Saito, Fig. 8, ¶0036, ¶0071) and a drain contact (4), positioned above the barrier layer (2); 10
       a doped group III-V layer (e.g., 3, p-type AlGaN) (Saito, Fig. 8, ¶0035, ¶0041, ¶0071), positioned above the barrier layer (2) and between the drain contact (4) and the source contact (5), the doped group III-V layer (3) having a first sidewall adjacent to the source contact (5) and a second sidewall adjacent to the drain contact (4), and in a direction substantially parallel to the interface, the shortest distance between the first sidewall and the source contact (5) being L1, and the shortest distance between the second sidewall and the drain 15contact (4) being L2; and
      a gate electrode (6) (Saito, Fig. 8, ¶0037, ¶0043, ¶0071), positioned above the doped group III-V layer (3) and configured to form a Schottky junction with the doped group III-V layer (3), the gate electrode (6) having a third sidewall adjacent to the source contact (5) and a fourth sidewall adjacent to the drain contact (4), and 20in the direction substantially parallel to the interface, the shortest distance (e.g., L3=Lgs) between the third sidewall and the source contact (5) being L3, and the shortest distance (e.g., L4=Lgd, wherein Lgd>Lgs or L4 > L3) between the fourth sidewall and the drain contact (4) being L4,
       wherein L1 + L3 ≠ L2 + L4 (e.g., L4 > L3) (Saito, Fig. 8, ¶0071).
Further, Saito does not specifically disclose a substrate; a channel layer, positioned above the substrate. However, Kotani teaches forming high electron mobility transistor (HEMT) (Kotani, Fig. 2A, ¶0002-¶0003, ¶0037-¶0057) on a substrate (11/12) (Kotani, Fig. 2A, ¶0037-¶0040, ¶0046, ¶0049-¶0050) including a buffer layer (12) and a channel layer (13), positioned above the substrate (11/12) by epitaxial growth method and forming gate electrode on the p-type GaN layer so as to increase a total withstand voltage of the semiconductor device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Saito by forming the channel layer, the barrier layer, and the doped group III-V layer on a substrate by epitaxial growth as taught by Kotani to have a substrate; a channel layer, positioned above the substrate in order to provide improved semiconductor device capable of withstanding a high voltage (Kotani, ¶0037, ¶0040, ¶0046, ¶0057).
Regarding Claim 6, Saito in view of Kotani discloses the semiconductor device according to claim 1. Further, Saito discloses the semiconductor device, further comprising a first 42I90120/US9144 passivation layer (7) (Saito, Fig. 8, ¶0038, ¶0059-¶0071) positioned at least partially above the barrier layer (2) and at least partially above the doped group III-V layer (3).
Regarding Claim 7, Saito in view of Kotani discloses the semiconductor device according to claim 6. Further, Saito discloses the semiconductor device, further comprising a first field plate (8) (Saito, Fig. 8, ¶0038, ¶0059-¶0072) positioned at least partially above the first passivation layer (7), at least partially above the sdoped group III-V layer (3), and at least partially above the gate electrode (6), the first field plate (8) having a common potential with the source contact (5).
Regarding Claim 8, Saito in view of Kotani discloses the semiconductor device according to claim 7. Further, Saito discloses the semiconductor device, wherein the first field plate (8) (Saito, Fig. 8, ¶0038, ¶0071-¶0072) at least partially covers the fourth sidewall.
Regarding Claim 9, Saito in view of Kotani discloses the semiconductor device according to claim 6. Further, Saito discloses the semiconductor device, further comprising a first field 10plate (8) (Saito, Fig. 8, ¶0038, ¶0059-¶0072) positioned at least partially above the first passivation layer (7) and positioned between the gate electrode (6) and the drain contact (4) substantially in a direction parallel to the interface.
Regarding Claim 10, Saito in view of Kotani discloses the semiconductor device according to claim 1. Further, Saito discloses the semiconductor device, wherein the channel layer (1) (Saito, Fig. 8, ¶0035, ¶0040, ¶0071) comprises a first group III-V material (e.g., GaN), the barrier layer (2) comprises a second group III-V material (e.g., AlGaN), and the bandgap of the second group III-V material is greater than the bandgap of 15the first group III-V material.
With respect to Claim 11, Saito discloses a semiconductor device (e.g., high electron mobility transistor (HEMT)) (Saito, Fig. 8, ¶0008-¶0016, ¶0035-¶0046, ¶0071-¶0072), comprising:
       a channel layer (1) (Saito, Fig. 8, ¶0035, ¶0071);
       a barrier layer (2) (Saito, Fig. 8, ¶0035, ¶0040, ¶0071), positioned above the channel layer (1), the barrier layer (2) being configured to form two-dimensional electron gas (2DEG), and the two- dimensional electron gas being formed in the channel layer along an interface between the channel layer (1) and the barrier layer (2) (Saito, Fig. 8, ¶0040);
       a source contact (5) (Saito, Fig. 8, ¶0036, ¶0071) and a drain contact (4), positioned above the barrier layer (2); 10
       a doped group III-V layer (e.g., 3, p-type AlGaN) (Saito, Fig. 8, ¶0035, ¶0041, ¶0071), positioned above the barrier layer (2) and between the drain contact (4) and the source contact (5); and
      a gate electrode (6) (Saito, Fig. 8, ¶0037, ¶0043, ¶0071), positioned above the doped group III-V layer (3) and configured to form a Schottky junction with the doped group III-V layer (3), the gate electrode (6) having a third sidewall adjacent to the source contact (5) and a fourth sidewall adjacent to the drain contact (4),
       wherein the profile of the third sidewall (Saito, Fig. 8, ¶0071) and the profile of the fourth sidewall are 30substantially in non-specular symmetry with respect to the geometric center of the doped 43I90120/US9144 group III-V layer (3).
Further, Saito does not specifically disclose a substrate; a channel layer, positioned above the substrate. However, Kotani teaches forming a high electron mobility transistor (HEMT) (Kotani, Fig. 2A, ¶0002-¶0003, ¶0037-¶0057) on a substrate (11/12) (Kotani, Fig. 2A, ¶0037-¶0040, ¶0046, ¶0049-¶0050) including a buffer layer (12) and a channel layer (13), positioned above the substrate (11/12) by epitaxial growth method and forming gate electrode on the p-type GaN layer so as to increase a total withstand voltage of the semiconductor device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Saito by forming the channel layer, the barrier layer, and the doped group III-V layer on a substrate by epitaxial growth as taught by Kotani to have a substrate; a channel layer, positioned above the substrate in order to provide improved semiconductor device capable of withstanding a high voltage (Kotani, ¶0037, ¶0040, ¶0046, ¶0057).
Regarding Claim 12, Saito in view of Kotani discloses the semiconductor device according to claim 11. Further, Saito does not specifically disclose a buffer layer positioned between the substrate and the channel layer. However, Kotani teaches forming high electron mobility transistor (HEMT) (Kotani, Fig. 2A, ¶0002-¶0003, ¶0037-¶0057) on a substrate (11/12) (Kotani, Fig. 2A, ¶0037-¶0040, ¶0046, ¶0049-¶0050) including a buffer layer (12) and a channel layer (13), positioned above the substrate (11/12) by epitaxial growth method and forming gate electrode on the p-type GaN layer so as to increase a total withstand voltage of the semiconductor device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Saito/Kotani by forming a buffer layer on the substrate as taught by Kotani to have the semiconductor device, further comprising a buffer layer positioned between the substrate and the channel layer in order to provide improved semiconductor device capable of withstanding a high voltage (Kotani, ¶0037, ¶0040, ¶0046, ¶0057).
Regarding Claim 14, Saito in view of Kotani discloses the semiconductor device according to claim 11. Further, Saito discloses the semiconductor device, further comprising a first 42I90120/US9144 passivation layer (7) (Saito, Fig. 8, ¶0038, ¶0059-¶0071) positioned at least partially above the barrier layer (2) and at least partially above the doped group III-V layer (3).
Regarding Claim 17, Saito in view of Kotani discloses the semiconductor device according to claim 14. Further, Saito discloses the semiconductor device, further comprising a first field plate (8) (Saito, Fig. 8, ¶0038, ¶0059-¶0072) positioned at least partially above the first passivation layer (7), at least partially above the sdoped group III-V layer (3), and at least partially above the gate electrode (6), the first field plate (8) having a common potential with the source contact (5).
Regarding Claim 18, Saito in view of Kotani discloses the semiconductor device according to claim 17. Further, Saito discloses the semiconductor device, wherein the first field plate (8) (Saito, Fig. 8, ¶0038, ¶0071-¶0072) at least partially covers the fourth sidewall.
Regarding Claim 19, Saito in view of Kotani discloses the semiconductor device according to claim 14. Further, Saito discloses the semiconductor device, further comprising a first field 10plate (8) (Saito, Fig. 8, ¶0038, ¶0059-¶0072) positioned at least partially above the first passivation layer (7) and positioned between the gate electrode (6) and the drain contact (4) substantially in a direction parallel to the interface.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0110042 to Saito in view of Kotani (US 2013/0075752) as applied to claim 1, and further in view of Kodera et al. (US 2017/0263724, hereinafter Kodera).
Regarding Claim 2, Saito in view of Kotani discloses the semiconductor device according to claim 1. Further, Saito does not specifically disclose the semiconductor device, wherein the surface roughness 25of the third sidewall is substantially different from the surface roughness of the fourth sidewall.
However, Kodera teaches forming a high electron mobility transistor (HEMT) (Kodera, Figs. 1, 5-7 ¶0023-¶0071) comprising the gate electrode (10) having a first portion (11) and a second portion (12), a third sidewall adjacent to the source contact (20) (Kodera, Figs. 1, 5-7, ¶0023-¶0024, ¶0055-¶0071) and a fourth sidewall having a curvature (BS1) and adjacent to the drain contact (30) to lower the maximum electric field strength in the vicinity of the gate electrode, wherein the surface profile 25of the third sidewall is substantially different from the surface profile of the fourth sidewall to improve breakdown resistance of the semiconductor device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Saito/Kotani by forming the gate electrode having a sidewall with a curvature between the gate electrode and the drain contact as taught by Kodera to have the semiconductor device, wherein the surface roughness 25of the third sidewall is substantially different from the surface roughness of the fourth sidewall in order to lower the maximum electric field strength in the vicinity of the gate electrode, and thus to provide improved semiconductor device with improved breakdown resistance (Kodera, ¶0058, ¶0066, ¶0071).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0110042 to Saito in view of Kotani (US 2013/0075752) as applied to claim 1, and further in view of Suh et al. (US 2008/0296618, hereinafter Suh). 
Regarding Claim 3, Saito in view of Kotani discloses the semiconductor device according to claim 1. Further, Saito does not specifically disclose the semiconductor device, wherein (L4-L2)/(L3-L1)>1.1.
However, Kotani teaches forming a high electron mobility transistor (HEMT) (Kotani, Fig. 2A, ¶0002-¶0003, ¶0037-¶0057), wherein the gate electrode (21) is formed on the doped region (15), on a drain side, an edge (15a) (Kotani, Fig. 2A, ¶0038) of the doped region (15) is not aligned with an edge (21a) of the gate electrode (21), such that a width W1 of the doped region (15) extending beyond the gate electrode (21) toward the drain electrode (23) is L4-L2=W1, and on a source side, an edge (15b) of the doped region (15) is not aligned with an edge (21b) of the gate electrode (21), and wherein W1≤0.5D (W1≤0.5L4) (Kotani, Fig. 2A, ¶0039, ¶0042) to reduce on-resistance of the device.
Further, Suh teaches forming a high electron mobility transistor (HEMT) (Suh, Figs. 1A, 13, ¶0018-¶0031, ¶0054-¶0068) having controlled on-resistance, wherein the gate to drain distance LGD= L4 is different from the gate to source distance LGS= L3, including LGD= L4=2.3 m and LGS= L3=0.6 m (Suh, Figs. 1A, 13, ¶0058, ¶0065).
Thus, a person of ordinary skill in the art would recognize that with L4=2.3 m and L3=0.6 m, and L4-L2≤0.5L4 of about 0.5 m and L3-L1=0.2 m, the ratio (L4-L2)/(L3-L1) would be 0.5/0.2=2.5 which is >1.1.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Saito/Kotani by arranging edges the doped region not aligned with edges of the gate electrode as taught by Kotani, wherein the gate to drain distance and the gate to source distance have specific values as taught by Suh to have the semiconductor device, wherein (L4-L2)/(L3-L1)>1.1 in order to provide improved semiconductor device with reduced on-resistance of the device, and capable of withstanding a high voltage (Kotani, ¶0038, ¶0040, ¶0042; Suh, ¶0017-¶0021, ¶0058,¶0065).
Regarding Claim 4, Saito in view of Kotani discloses the semiconductor device according to claim 1. Further, Saito does not specifically disclose the semiconductor device, wherein L2/L1>1.
However, Kotani teaches forming a high electron mobility transistor (HEMT) (Kotani, Fig. 2A, ¶0002-¶0003, ¶0037-¶0057), wherein the gate electrode (21) is formed on the doped region (15), on a drain side, an edge (15a) (Kotani, Fig. 2A, ¶0038) of the doped region (15) is not aligned with an edge (21a) of the gate electrode (21), such that a width W1 of the doped region (15) extending beyond the gate electrode (21) toward the drain electrode (23) is L4-L2=W1, and on a source side, an edge (15b) of the doped region (15) is aligned or not aligned with an edge (21b) of the gate electrode (21), and wherein W1≤0.5D (W1≤0.5L4) (Kotani, Fig. 2A, ¶0039, ¶0042) to reduce on-resistance of the device.
Further, Suh teaches forming a high electron mobility transistor (HEMT) (Suh, Figs. 1A, 13, ¶0018-¶0031, ¶0054-¶0068) having controlled on-resistance, wherein the gate to drain distance LGD= L4 is different from the gate to source distance LGS= L3, including LGD= L4=2.3 m and LGS= L3=0.6 m (Suh, Figs. 1A, 13, ¶0058, ¶0065).
Thus, a person of ordinary skill in the art would recognize that with L4=2.3 m and L3=0.6 m, and L4-L2≤0.5L4 of about 0.5 m and L3-L1=0.2 m, L2 would be about 1.8 m and L1 would be about 0.4m such that L2/L1=1.8/0.4=4.5 which is >1.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Saito/Kotani by arranging edges the doped region not aligned with edges of the gate electrode as taught by Kotani, wherein the gate to drain distance and the gate to source distance have specific values as taught by Suh to have the semiconductor device, wherein L2/L1>1 in order to provide improved semiconductor device with reduced on-resistance of the device, and capable of withstanding a high voltage (Kotani, ¶0038, ¶0040, ¶0042; Suh, ¶0017-¶0021, ¶0058,¶0065).
Regarding Claim 5, Saito in view of Kotani discloses the semiconductor device according to claim 1. Further, Saito does not specifically disclose the semiconductor device, wherein (L3-L1)/(L4-L2)>1.1.
However, Saito teaches an embodiment of Fig. 12 (Saito, ¶0088-¶0089), wherein the doped region (3) extends to the source electrode (5) such that the shortest distance between the first sidewall of the doped region and the source electrode L1=0 to direct avalanche current to the source electrode via the doped layer and to reduce a load to a gate drive circuit.
Further, Kotani teaches forming a high electron mobility transistor (HEMT) (Kotani, Fig. 2A, ¶0002-¶0003, ¶0037-¶0057), wherein the gate electrode (21) is formed on the doped region (15), on a drain side, an edge (15a) (Kotani, Fig. 2A, ¶0038) of the doped region (15) is not aligned with an edge (21a) of the gate electrode (21), such that a width W1 of the doped region (15) extending beyond the gate electrode (21) toward the drain electrode (23) is L4-L2=W1, and on a source side, an edge (15b) of the doped region (15) is not aligned with an edge (21b) of the gate electrode (21), and wherein W1≤0.5D (W1≤0.5L4) (Kotani, Fig. 2A, ¶0039, ¶0042) to reduce on-resistance of the device.
Further, Suh teaches forming a high electron mobility transistor (HEMT) (Suh, Figs. 1A, 13, ¶0018-¶0031, ¶0054-¶0068) having controlled on-resistance, wherein the gate to drain distance LGD= L4 is different from the gate to source distance LGS= L3, including LGD= L4=2.3 m and LGS= L3=0.6 m (Suh, Figs. 1A, 13, ¶0058, ¶0065).
Thus, a person of ordinary skill in the art would recognize that with L4=2.3 m and L3=0.6 m, and L4-L2≤0.5L4 of about 0.5 m; and with L1=0, L3-L1=0.6 m, the ratio (L3-L1)/(L4-L2) would be 0.6/0.5=1.2 which is >1.1.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Saito/Kotani by extending the edge of the doped region to the edge of the source electrode as taught by Saito, and arranging edges the doped region not aligned with edges of the gate electrode as taught by Kotani, wherein the gate to drain distance and the gate to source distance have specific values as taught by Suh to have the semiconductor device, wherein (L3-L1)/(L4-L2)>1.1 in order to provide improved semiconductor device with reduced on-resistance of the device, and capable of withstanding a high voltage (Saito, ¶0008, ¶0088, ¶0089; Kotani, ¶0038, ¶0040, ¶0042; Suh, ¶0017-¶0021, ¶0058,¶0065).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0110042 to Saito in view of Kotani (US 2013/0075752) as applied to claim 12, and further in view of Schultz et al. (US 2017/0250273, hereinafter Schultz).
Regarding Claim 13, Saito in view of Kotani discloses the semiconductor device according to claim 12. Further, Saito does not specifically disclose the semiconductor device, wherein the buffer layer 5comprises a superlattice structure.
However, Schultz teaches forming a high electron mobility transistor (HEMT) (Schultz, Fig. 3, ¶0015, ¶0041-¶0044) comprising the buffer layer structure (16) including a superlattice of Al(Ga)N and GaN layers near the substrate (12) to reduce defect propagation and control strain (Schultz, Fig. 3 ¶0041).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Saito/Kotani by forming the buffer layer structure including a superlattice as taught by Schultz to have the semiconductor device, wherein the buffer layer 5comprises a superlattice structure in order to reduce defect propagation and control strain (Schultz, ¶0015, ¶0041).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0110042 to Saito in view of Kotani (US 2013/0075752) as applied to claim 11, and further in view of Basu (US 2014/0346566).
Regarding Claims 15 and 16, Saito in view of Kotani discloses the semiconductor device according to claim 11. Further, Saito does not specifically disclose the semiconductor device, further comprising a conductor 10structure, the conductor structure being in direct contact with the gate electrode (as claimed in claim 15); wherein the conductor structure comprises a plurality of conductor material layers (as claimed in claim 16).
However, Basu teaches forming a high electron mobility transistor (HEMT) (Basu, Fig. 11, ¶0004-¶0006, ¶0026-¶0065) comprising a conductor 10structure (60G) (Basu, Fig. 11, ¶0043, ¶0049-¶0058, ¶0065), the conductor structure (60G) being in direct contact with the gate electrode (50); wherein the conductor structure (60G) comprises a plurality of conductor material layers (e.g., 62G, 64G, 66G, and 68G) (Basu, Fig. 11, ¶0065) and a contact via structure (82G).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Saito/Kotani by forming the gate contact structure comprising a plurality of conductor material layers as taught by Basu to have the semiconductor device, further comprising a conductor 10structure, the conductor structure being in direct contact with the gate electrode (as claimed in claim 15); wherein the conductor structure comprises a plurality of conductor material layers (as claimed in claim 16) in order to provide improved gate contact structure that prevents introducing additional nitrogen into underlying compound semiconductor layer for the channel of the high electron mobility transistor (Basu, ¶0004, ¶0051, ¶0056, ¶0065).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0110042 to Saito in view of Kotani (US 2013/0075752) as applied to claim 19, and further in view of Wu et al. (US 2007/0235775, hereinafter Wu).
Regarding Claim 20, Saito in view of Kotani discloses the semiconductor device according to claim 19. Further, Saito does not specifically disclose the semiconductor device, further comprising a second field plate positioned at least partially above the first field plate and coinciding with the first field plate substantially in the direction parallel to the interface.
However, Wu teaches forming a high electron mobility transistor (HEMT) (Wu, Fig. 3, ¶0011-¶0016, ¶0087-¶0088, ¶0091-¶0094) comprising the dual field plate structure (364/374) including a first field plate (364) and a second field plate (374) positioned at least partially above the first field plate (364) and coinciding with the first field plate substantially in the direction parallel to the interface to reduce the peak electric field in the device (Wu, Fig. 3, ¶0087-¶0088, ¶0091, ¶0094), to increase the breakdown voltage, and to improve stability and reliability of the device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Saito/Kotani by forming the dual field plate structure as taught by Wu to have the semiconductor device further comprising a second field plate positioned at least partially above the first field plate and coinciding with the first field plate substantially in the direction parallel to the interface in order to reduce the peak electric field in the device, to increase the breakdown voltage, and to improve stability and reliability of the device (Wu, ¶0087-¶0088, ¶0091, ¶0094).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/             Primary Examiner, Art Unit 2891